Citation Nr: 0308039	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  99-22 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an effective date prior to February 5, 
1996, for the grant of service connection, and award of 
compensation benefits, for PTSD.  

2.  Entitlement to an initial rating in excess of 10 percent 
(to include up to a 100 percent rating) for post-traumatic 
stress disorder (PTSD), prior to September 30, 1996.  

3.  Entitlement to service connection for nicotine addiction.

4.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1959 to 
June 1962.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had been presented, granted service connection for 
PTSD and assigned a 10 percent rating effective February 5, 
1996; and an August 1999 rating decision which granted a 100 
percent rating for PTSD, effective September 30, 1996.  The 
veteran disagreed with the rating as well as the effective 
date assigned for the award of benefits, and perfected an 
appeal to the Board.  In a May 2001 decision, the Board 
denied entitlement to an effective date prior to September 
30, 1996, for the grant of a 100 percent rating for PTSD.  

Thereafter, the veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending, the parties filed a Joint Motion for 
Remand (Joint Motion) in January 2002.  The parties noted 
that, as pointed out by the Board in its decision, the 
veteran's September 30, 1996 claim for an increased rating 
for PTSD had been received within one year of the May 1996 
rating decision which reopened the claim and granted service 
connection for PTSD, and assigned a 10 percent rating, 
effective February 5, 1996.  Hence, it was construed as a 
timely notice of disagreement with the initial rating 
assigned for PTSD.  Accordingly, staged ratings would be 
permitted and the issue of entitlement to an initial rating 
in excess of 10 percent for PTSD from February 5, 1996 to 
September 29, 1996, needed to be addressed in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1991).  

In a January 2002 Order, the Court granted the motion, 
vacated the Board's May 2001 decision on the effective date 
issue, and remanded the case to the Board.  In September 
2002, the Board remanded the case to the RO with directions 
to provide the veteran with a statement of the case on the 
issue of entitlement to an initial rating in excess of 10 
percent for PTSD, from February 5, 1996 to September 29, 
1996.  The RO issued the statement of the case in October 
2002.  The case has now been returned to the Board for 
appellate review.  The issues currently before the Board have 
been separated and characterized accordingly on the initial 
page of this decision.  

The issues of entitlement to service connection for nicotine 
addiction and for pes planus are the subject of a Remand 
following the Order in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's initial claim for service connection for 
PTSD was denied by the RO in an October 1991 rating decision.  
The veteran did not appeal the decision and it became final.  

3.  The veteran filed a subsequent claim for service 
connection for PTSD which was received by the RO on February 
5, 1996.  

4.  From February 5, 1996 to September 29, 1996, the 
veteran's PTSD resulted in no more than definite social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to February 5, 1996, for the grant of service 
connection, and award of compensation benefits, for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5101, 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2002).  

2.  The criteria for a 30 percent rating for PTSD have been 
met from February 5, 1996 to September 29, 1996.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002); 38 C.F.R. 
§ 4.132,.Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statement of the case, the Board's decision, and VA letters 
to the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  The veteran was informed of the 
enactment of the VCAA in the Board's May 2001 decision.  
Additionally, this decision clearly outlined the laws and 
regulations pertaining to effective date claims and the 
evidence required to substantiate that claim.  In the January 
2003 supplemental statement of the case, the RO outlined the 
criteria pertaining to the veteran's claim for an increased 
initial rating.  In a January 2003 letter, it was explained 
to the veteran that VA would obtain his service medical 
records, VA medical treatment records, and other pertinent 
federal records.  VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  There is no indication that any of the 
correspondence was returned as undeliverable.  Accordingly, 
the Board finds that these documents clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
evidence that VA was to acquire on his behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Pertinent medical records have been 
associated with the claims folder.  The veteran was afforded 
the opportunity to present testimony at a personal hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C., in February 2001.  He testified that he had received 
notice of the scheduled VA examination in 1991.  There is no 
indication that there exists any evidence which has a bearing 
on this issue that has not been obtained.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence that has not been associated 
with the record.  



II.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  See also, 38 C.F.R. § 3.157; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file).  

The veteran did not file a document that could be considered 
as a timely substantive appeal when his original claim for 
service connection for PTSD was denied by the RO in October 
1991.  See 38 C.F.R. § 20.302 (a substantive appeal must be 
filed within one year of the notice of the determination 
being appealed or within 60 days of the issuance of the 
statement of the case, whichever is later).  Consequently, 
the RO's October 1991 rating decision became final.  See 
also, 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The veteran has testified that he did not appeal the October 
1991 determination because he did not understand VA appellate 
procedures.  However, he was free to seek guidance from a VA 
staff person or from a representative of a veterans service 
organization to assist him through the process.  Furthermore, 
there is no evidence that the veteran was incompetent during 
this time such that the appeal period should have been 
tolled.  Indeed, the record does not contain any 
correspondence from the veteran within the one year period 
from the October 10, 2001 date of notice of the October 2001 
rating decision.  

On February 5, 1996, the RO received the veteran's subsequent 
claim for service connection for PTSD.  After the claim was 
successfully reopened in a May 1996 rating decision, service 
connection for PTSD was granted and a 10 percent rating was 
assigned, effective February 5, 1996.  There is no earlier 
communication or examination report in the file that may be 
interpreted as an informal claim for service connection for 
PTSD.  When the RO considered the claim and granted service 
connection for PTSD based on the April 1996 VA examination 
which showed a diagnosis of PTSD, the effective date assigned 
was the date the veteran's reopened claim was received, i.e., 
February 5, 1996.  Accordingly, under the facts presented 
here, the Board concludes that February 5, 1996, is the 
earliest date that may be assigned for the grant of service 
connection for PTSD.  See 38 C.F.R. § 3.400(q).  The claim 
for an earlier effective date is denied.  

The Board acknowledges that the veteran submitted a statement 
in March 2001 from an acquaintance, M.B. (Mr. B.), dated in 
February 2001.  Mr. Br. reported that he had personally 
observed the veteran in 1990, and that the veteran's mental 
state at that time prevented him from focusing or properly 
managing his business affairs.  However, it has not been 
shown that Mr. B. is a medical professional capable of 
ascertaining the level of disability associated with the 
veteran's PTSD or declaring the veteran to be incompetent due 
to a mental disability.  In fact, there is no medical 
evidence showing a diagnosis of PTSD prior to April 1996.  

III.  Initial Rating in Excess of 10 Percent (to include up 
to 100 percent) Prior to September 30, 1996

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

As discussed in the Introduction above, the May 1996 rating 
decision appealed was the initial rating granting service 
connection for the disability at issue and assigning a 10 
percent rating.  Therefore, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In the present case, the veteran was 
granted a 100 percent rating effective September 30, 1996 in 
an August 1999 rating decision.  Hence, the relevant time 
period at issue here is from February 5, 1996 to September 
30, 1996.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Board notes that new rating criteria for evaluating 
psychiatric disabilities became effective on November 7, 
1996.  Since the rating period at issue here is from February 
5, 1996 to September 29, 1996, the new rating criteria may 
not be applied.  Hence, the veteran's claim for an increased 
initial rating will be considered only under the old rating 
criteria.  

The veteran's PTSD was assigned an initial 10 percent rating 
under the provisions of Diagnostic Code 9411 of the Schedule 
for Rating Disabilities, 38 C.F.R. § 4.130 (1996).  As in 
effect prior to November 7, 1996, Diagnostic Code 9411 
provides that a 10 percent rating is assigned when there the 
criteria for a 30 percent rating has not been met but there 
is evidence of emotional tension or anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
is assigned when there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
would be assigned when the ability to establish and maintain 
effective relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  In Johnson v. Brown, 7 Vet. 
App. 95 (1994), the Court held that any one of the above-
cited criteria is a separate and independent basis for an 
award of a total disability rating under Diagnostic Codes 
9400, et seq.  

Based on a review of all of the evidence of record, the Board 
concludes that an initial 30 percent rating, and no greater, 
may be assigned from February 5, 1996 to September 29, 1996.  
Upon VA examination in April 1996, the veteran's 
symptomatology associated with his PTSD was reported to 
result in mild to moderate social and occupational 
functioning and his Global Assessment of Functioning (GAF) 
score was estimated to be 60-70.  The veteran's subjective 
symptoms included an exaggerated startle response, physical 
violence, strained and distant relationships, and a lack of 
energy and motivation.  Similar findings were made upon VA 
psychiatric assessment in July 1996, and the report noted 
that the veteran was still making a living doing home 
repairs.  Resolving reasonable doubt in the veteran's favor, 
the Board finds that this level of disability is consistent 
with a finding of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The evidence does not demonstrate symptoms 
which more nearly approximate criteria for considerable 
social and industrial impairment, let alone criteria for a 
100 percent rating.  Hence, a rating in excess of 30 percent 
may not be granted for this time period.  


ORDER

An effective date prior to February 5, 1996, for the grant of 
service connection, and the award of compensation benefits, 
for PTSD is denied.  

An increased initial 30 percent rating for PTSD is granted 
from February 5, 1996 to September 29, 1996, subject to the 
regulations governing the payment of monetary benefits.  


REMAND

By a rating action dated in September 1998, the RO denied 
entitlement to service connection for nicotine addiction and 
pes planus.  Liberally construed, by separate correspondence 
dated in January and February 1999, the veteran disagreed 
with the denial of his claims.  When there has been a RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, a statement of the case must be issued.  Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 at 408-10 (1995).

In light of the above, the case is REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case addressing the issues of entitlement 
to service connection for nicotine 
addiction and pes planus.  The veteran 
should also be advised of the applicable 
time period within which to perfect the 
appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

